DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to claims 1, 6, 7, 9, 11, and 14-16, the cancellation of claims 4, 5, 8, 17, and 20, and the addition of new claim 21 in the claims filed 12/21/21 is acknowledged.
Claims 1-3, 6, 7, 9-16, 18, 19, and 21 are now pending in the application and are examined below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 is improperly dependent on claim 17, which is a cancelled claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9, 10, and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Doyle US 2021/0386133 A1.
Regarding claim 1, Doyle discloses a protective device 300 (fig. 3 and [0001]), comprising: a filtration material 202 (fig. 3 and [0037], the mask 300 can comprise a filtering component 104 made of an additional filtering layer 302 on the inside and a polymer film 202 having molecular imprints 204; however, there may be two or more layers of the molecular 
Regarding claim 2, Doyle discloses the protective device 300 being a face mask (fig. 3).
Regarding claim 3, Doyle discloses the filtration material 202 being a pre-treated filtration material ([0037], pre-treated with molecular imprints).
Regarding claim 9, Doyle discloses the SARS-CoV-2 capture-moiety 204 being a SARS-CoV-2-spike-protein capture-moiety ([0054], the molecules used for creating the molecular imprints include specific proteins that function as antibodies for the airborne molecules, including for COVID-19 virus; [0058], ACE-2).
Regarding claim 10, Doyle discloses the SARS-CoV-2-spike-protein capture-moiety 204 comprising a synthetic antibody ([0054], as described above for claim 9).
Regarding claim 21, Doyle discloses a protective device 300 (fig. 3 and [0001]), comprising: a filtration material 202 (fig. 3 and [0037], the mask 300 can comprise a filtering component 104 made of an additional filtering layer 302 on the inside and a polymer film 202 having molecular imprints 204; however, there may be two or more layers of the molecular imprinted fabric; thus, with two or more layers of the molecular imprinted fabric, there would be the inner filtering layer 302, a middle imprinted layer 202, and an outer imprinted layer 202; for purposes of claim interpretation, the middle imprinted layer 202 is considered to be the claimed filtration material); and an infectious-agent-capture-moiety 204 (fig. 3 and [0038], imprints 204 are antigen or binding sites for COVID-19); wherein the protective device 300 is a face mask (fig. 3), and wherein the infectious-agent-capture-moiety comprises a cell-surface receptor or fragment thereof ([0058], receptor molecules in the immunoglobulin superfamily).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doyle US 2021/0386133 A1 in view of Hudson et al. US 2007/0141126 A1 further in view of Stolyarov et al. US 2021/0346831 A1.
Regarding claim 6, Doyle discloses the claimed invention as discussed above.
Doyle is silent on the SARS-CoV-2 capture-moiety composing a solution.
However, Hudson teaches a germicidal treatment for a face mask ([0008]) composing a solution ([0058], the germicidal composition may be applied as a solution through aerosol spray).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the SARS-CoV-2 capture-moiety of Doyle as a solution, as taught by Hudson, because a solution is an effective carrier for chemical and biological materials that allows deposition on surfaces; in this case, a solution of the SARS-CoV-2 capture-moiety can be used to deposit the antibodies onto the surface of the mica sheet during production of the molecular imprinted face mask (as described in [0054] of Doyle).

However, Stolyarov teaches an anti-coronavirus agent ([0033], graphene oxide against coronavirus) in a concentration of between 0.5-25 µg/mL ([0035], graphene oxide exhibits significant antiviral properties at 1.5 µg/mL).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the solution of the SARS-CoV-2 capture-moiety of Doyle in view of Hudson with a concentration of between 0.5-25 µg/mL of the SARS-CoV-2 capture-moiety, as taught by Stolyarov, since this is a “low non-cytotoxic concentration” ([0035]).
Regarding claim 7, Doyle discloses the claimed invention as discussed above.
Doyle is silent on the SARS-CoV-2 capture-moiety composing an aerosol.
However, Hudson teaches a germicidal treatment for a face mask ([0008]) composing an aerosol ([0058], the germicidal composition may be applied as a solution through aerosol spray).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the SARS-CoV-2 capture-moiety of Doyle as an aerosol, as taught by Hudson, because an aerosolized solution is an effective carrier for chemical and biological materials that allows deposition on surfaces; in this case, an aerosolized solution of the SARS-CoV-2 capture-moiety can be used to deposit the antibodies onto the surface of the mica sheet during production of the molecular imprinted face mask (as described in [0054] of Doyle).
Doyle in view of Hudson is silent on the aerosol having a concentration of between 0.5-25 µg/mL of the SARS-CoV-2 capture-moiety.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the aerosol of the SARS-CoV-2 capture-moiety of Doyle in view of Hudson with a concentration of between 0.5-25 µg/mL of the SARS-CoV-2 capture-moiety, as taught by Stolyarov, since this is a “low non-cytotoxic concentration” ([0035]).
Claims 11, 12, 16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doyle US 2021/0386133 A1 in view of Whitaker et al. US 6,062,220.
Regarding claim 11, Doyle discloses a method of manufacturing a face mask 300 having enhanced infectious agent capturing (fig. 3 and [0001]), comprising: applying an infectious-agent-capture-moiety 204 to a first filtration material layer 202 to form an enhanced first layer, wherein the infectious-agent-capture-moiety is a SARS-CoV-2 capture-moiety (fig. 3 and [0037], the mask 300 can comprise a filtering component 104 made of an additional filtering layer 302 on the inside and a polymer film 202 having molecular imprints 204; however, there may be two or more layers of the molecular imprinted fabric; thus, with two or more layers of the molecular imprinted fabric, there would be the inner filtering layer 302, a middle imprinted layer 202, and an outer imprinted layer 202; for purposes of claim interpretation, the middle imprinted layer 202 is considered to be the claimed first filtration material layer; [0038], the imprints 204 may be antigens or binding site for a bacteria or virus such as COVID-19); a second material layer 302 being on a first side of the enhanced first layer 202; and a third material layer 202 being on a second side of the enhanced first layer 202 (fig. 3 and as described above, the mask has three layers 302/202/202).
Doyle is silent on mechanically coupling the second material layer to the first side; and mechanically coupling the third material layer to the second side.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the method of Doyle with the step of mechanically coupling the second material layer to the first side; and mechanically coupling the third material layer to the second side, as taught by Whitaker, to securely hold the mask together.
Regarding claim 12, Doyle in view of Whitaker discloses the claimed invention as discussed above.
Doyle further discloses applying the infectious-agent-capture-moiety 204 to at least one of the second and third material layers 302/202 (fig. 3 and [0037], the outer imprinted layer 202 is interpreted to be the third material layer with molecular printing of the antibody agent).
Regarding claim 16, Doyle in view of Whitaker discloses the claimed invention as discussed above.
Doyle further discloses the infectious-agent-capture-moiety being ACE2 ([0058]).
Regarding claim 18, Doyle in view of Whitaker discloses the claimed invention as discussed above.
Doyle further discloses the SARS-CoV-2 capture-moiety 204 being a SARS-CoV-2-spike-protein capture-moiety ([0054], the molecules used for creating the molecular imprints include specific proteins that function as antibodies for the airborne molecules, including for COVID-19 virus; [0058], ACE-2).
Regarding claim 19, Doyle in view of Whitaker discloses the claimed invention as discussed above.
.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doyle US 2021/0386133 A1 in view of Whitaker et al. US 6,062,220 further in view of Yahiaoui et al. US 2017/0318877 A1.
Regarding claim 13, Doyle in view of Whitaker discloses the claimed invention as discussed above.
Doyle in view of Whitaker is silent on treating the first filtration material layer with an isopropanol solution prior to applying the infectious-agent-capture-moiety.
However, Yahiaoui teaches a mask device (fig. 1) that is produced by treating a mask material with an isopropanol solution prior to applying an additional agent ([0019], isopropyl alcohol wets the PET film to allow a more uniform coating of actives).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the method of Doyle in view of Whitaker with the step of treating the first filtration material layer with an isopropanol solution prior to applying the infectious-agent-capture-moiety, as taught by Yahiaoui, to decrease surface tension and allow a more uniform coating of the following agents ([0019]).
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doyle US 2021/0386133 A1 in view of Whitaker et al. US 6,062,220 further in view of Hudson et al. US 2007/0141126 A1 and Stolyarov et al. US 2021/0346831 A1.
Regarding claim 14, Doyle in view of Whitaker discloses the claimed invention as discussed above.
Doyle in view of Whitaker is silent on the SARS-CoV-2 capture-moiety composing a solution.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the SARS-CoV-2 capture-moiety of Doyle in view of Whitaker as a solution, as taught by Hudson, because a solution is an effective carrier for chemical and biological materials that allows deposition on surfaces; in this case, a solution of the SARS-CoV-2 capture-moiety can be used to deposit the antibodies onto the surface of the mica sheet during production of the molecular imprinted face mask (as described in [0054] of Doyle).
Doyle in view of Whitaker further in view of Hudson is silent on the solution having a concentration of between 0.5-25 µg/mL of the SARS-CoV-2 capture-moiety.
However, Stolyarov teaches an anti-coronavirus agent ([0033], graphene oxide against coronavirus) in a concentration of between 0.5-25 µg/mL ([0035], graphene oxide exhibits significant antiviral properties at 1.5 µg/mL).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the solution of the SARS-CoV-2 capture-moiety of Doyle in view of Whitaker further in view of Hudson with a concentration of between 0.5-25 µg/mL of the SARS-CoV-2 capture-moiety, as taught by Stolyarov, since this is a “low non-cytotoxic concentration” ([0035]).
Regarding claim 15, Doyle in view of Whitaker discloses the claimed invention as discussed above.
Doyle in view of Whitaker is silent on the SARS-CoV-2 capture-moiety composing an aerosol.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the SARS-CoV-2 capture-moiety of Doyle in view of Whitaker as an aerosol, as taught by Hudson, because an aerosolized solution is an effective carrier for chemical and biological materials that allows deposition on surfaces; in this case, an aerosolized solution of the SARS-CoV-2 capture-moiety can be used to deposit the antibodies onto the surface of the mica sheet during production of the molecular imprinted face mask (as described in [0054] of Doyle).
Doyle in view of Whitaker further in view of Hudson is silent on the aerosol having a concentration of between 0.5-25 µg/mL of the SARS-CoV-2 capture-moiety.
However, Stolyarov teaches an anti-coronavirus agent ([0033], graphene oxide against coronavirus) in a concentration of between 0.5-25 µg/mL ([0035], graphene oxide exhibits significant antiviral properties at 1.5 µg/mL).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the aerosol of the SARS-CoV-2 capture-moiety of Doyle in view of Whitaker further in view of Hudson with a concentration of between 0.5-25 µg/mL of the SARS-CoV-2 capture-moiety, as taught by Stolyarov, since this is a “low non-cytotoxic concentration” ([0035]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/            Examiner, Art Unit 3786